Pursuant to a recommendation of the trial judge that an order be entered allowing partial reimbursement of expenses incurred by plaintiffs’ counsel, Robert C. Bell, Jr., in connection with the above-identified case, as provided in his contracts with plaintiffs identified as follows:
Hannahville Indian Community - Claims Contract Symbol No. 1-1- Ind. 42007
Claims Contract Symbol No. I-l-Ind. 42011 Forest County Potawatomi Community
Potawatomi Indians of Indiana and Michigan, Inc. Claims Contract //14-20-F50-260
the court on June 8, 1979 ordered that Mr. Bell be allowed $40,868.33 as partial reimbursement for expenses to be paid out of the award made to plaintiffs on June 23, 1976, 38 Ind. Cl. Comm. 389. The United States objected to the remaining expense items totaling $3,626.04, and this issue is to be conducted by the trial judge to whom this case is assigned.